Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered. Currently claims 1-4, 6-9, 11-12, 14-17, and 19-24 are pending in the application.

Election/Restriction Requirement

Claims 1-4, 6-9, 11-12, and 19-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Zerull (Registration No. 38,367) on 3/09/2022.

	An amendment to claims 1, and 12 was made.  The application has been amended as follows:
In the claims:

Claim 1 (Amended): 
	A multilayer identity article (10, 20), comprising:
a first multilayer substrate (12, 12b), comprising:
greater than or equal to 16 layers comprising a first polymer; and
greater than or equal to 16 layers comprising a second polymer;
wherein the layers of the first polymer and the layers of the second
polymer are present in a ratio of 1 :4 to 4: 1;
a first protective layer (16, 16b); and
a first identification layer (14) between the first protective layer (16, 16b) and the
first multilayer substrate (12, 12b);
wherein the first identification layer (14) comprises information, and wherein the
first protective layer (16, 16b) prevents alteration thereof; and
wherein the layers of the first polymer comprise at least one of polycarbonate,
polyimide, polyarylate, polysulphone, polymethylmethacrylate, polyvinylchloride,
acrylonitrile butadiene styrene, or polystyrene; 
	wherein the layers of the second polymer comprise at least one of polybutylene
terephthalate, polyethylene terephthalate, polyetheretherketone, polytetrafluoroethylene,
polyamide, polyphenylene sulphide, polyoxymethylene, or polypropylene; and the first polymer has a different composition than the second polymer; 

wherein a thickness of each individual layer comprising the first polymer and a thickness of each individual layer comprising the second polymer is less than or equal to 10 micrometers.	

Claim 12 (Amended): 
The article of Claim 1, wherein the layers of the first polymer comprise polycarbonate 


 .


Allowable Subject Matter

	Claims 1-4, 6-9, 11-12, 14-17, and 19-24 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, LaBrec (US Patent Application Publication Number 2005/0084693 A1) teaches a multilayer article by disclosing an identification document (multilayer article) formed from a plurality of polyester materials (abstract).  LaBrec teaches in Fig. 2, an identity authentication document (element 10) that comprises of a pre-printed core layer (element 20) two different polyester materials (element 100, and element 102), and bonded to a pre-printed core layer (overall equivalent element 20 of Fig. 1). LaBrec also teaches in Fig. 2 that the information 26a-c is printed on a blank card (equivalent to the identification layer that comprises of information) (para. [0010]). LaBrec teaches in Fig. 1 that the ID document includes a photographic image (element 12), a bar code (element 14) (which may contain information specific to the person whose image appears in photographic image (element 12) and/or information that is the same from ID document to ID document), variable personal information (element 16), such as an address, signature, and/or birthdate, and biometric information (element 18) associated with the person whose image appears in photographic image (element 12) (e.g., a fingerprint, a facial image or template, or iris or retinal template), a magnetic stripe and various security features (para. [0009]).

Liu (US Patent Application Publication Number 2007/0298271) teaches in the Figure a cross-sectional view of a multilayer optical film that is used as IR filters in transaction cards in order to make them readable by card reading machines such as ATM (para. [003]), where multilayer optical film 16 comprises alternating layers of first and second optical layers, elements 12 and 14 respectively. The disclosed multilayer optical film comprises of alternating layers of first and second optical layers, and the first and second optical layers are of polyesters 

Additionally, Mosteller (US Patent Application Publication Number 2008/0245865 A1)  teaches a multi-layer card with aesthetic and/or functional features, e.g. banking, access, or identification cards, having a bearing layer that includes an effects layer disposed directly between two core layer (abstract). Mosteller teaches in Fig. 1B two core layers (element 32 and 34) having thickness of 3 mils (para. [0033]), and a substrate 36 (part of element 30), which is substantially flexible (Fig. 2A). In various versions of this embodiment, the substrate (element 36) is formed from a flexible polymer, such as polyethylene terephthalate or polycarbonate, and a material layer of (element 38), which is a metal, metal alloy, or a nonmetallic compound deposited over the substrate (element 36) to form part of the multilayer substrate. 

However, the prior art of references do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“wherein the layers of the first polymer comprise at least one of polycarbonate,
polyimide, polyarylate, polysulphone, polymethylmethacrylate, polyvinylchloride,
acrylonitrile butadiene styrene, or polystyrene; wherein the layers of the second polymer comprise at least one of polybutylene terephthalate, polyethylene terephthalate, polyetheretherketone, polytetrafluoroethylene, polyamide, polyphenylene sulphide, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742